El Jxjez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Este es otro aspecto del caso No. 6366, Puig v. Solá et als., ante, pág. 450. Doña María Puig y sus hijos menores de edad iniciaron pleito en ejecución de hipoteca contra So-tomayor y su esposa y las personas que de ellos adquirieron,, los actuales dueños de la finca hipotecada. Se solicitaba la venta de la finca hipotecada y una sentencia por la diferen-cia-contra los deudores hipotecarios Sotomayor y .su esposa. Sotomayor presentó excepción previa fundado en .la inde-bida acumulación de causas de acción y de partes. El juez de distrito sostuvo la excepción y los demandantes apelan de una sentencia desestimatoria en lo que a Sotomayor respecta.
Los apelados admiten que los demandantes podían ini-ciar una acción contra Sotomayor en cobro de cualquier diferencia existente después de la ejecución y venta de la finca hipotecada, pero se fundan en el caso de Malgor & Co. v. Clivillés, 42 D.P.R. 457, como autoridad para la contención de que un acreedor hipotecario no puede obtener de un déudor hipo-tecario una sentencia por la diferencia en un pleito ordinario en cobro de una hipoteca otorgada sobre bienes que se ha-llen en poder de dueños posteriores. La doctrina del caso de Malgor, en tanto en cuanto tiende a sostener esta conten-ción, fué abandonada en el de Fernández v. Luyando, 46 D.P.R. 687. Por otra parte, el caso de Fernández sirve de autori-*456dad para el criterio de que un acreedor hipotecario puede obtener la venta de la finca hipotecada en manos de los actua-les dueños adquirentes del deudor, así como una sentencia por la diferencia contra el deudor en un solo pleito. Véanse también 19 R.C.L. 667, sección 482, y Moore v. Román, Borges, 46 D.P.R. 838.

La sentencia apelada debe ser revocada y devolverse el caso para ulteriores procedimientos no inconsistentes con esta opinión.

El Juez Asociado Sr. Aldrey disintió.*

 Nota: Véase el prefacio.